Citation Nr: 1502169	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, including tendinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from April 1967 to July 1970. 
This matter comes before the Board of Veterans Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Veteran submitted a statement in February 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider the newly submitted documentation.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current left knee disability was not incurred in or otherwise a result of his active service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the record reflects that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA.  

Further, the Board finds that the VA has satisfied its duty to assist under the VCAA.  The Veteran was afforded a VA examination in June 2010.  The Board finds that the examination was adequate for adjudication purposes.  In this regard, the examiner noted the Veteran's contentions; reviewed the case file and medical records; conducted a physical examination; and provided an opinion based on a totality of the facts.  

In addition, on remand the Agency of Original Jurisdiction obtained additional VA treatment records, the Veteran's Social Security Administration disability records, and contacted the Veteran in order to ascertain whether there was any additional outstanding evidence.  Accordingly, there was substantial compliance with the remand directives.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the record reflects competent and credible evidence of a current disability - namely tendinitis and chondromalacia of the left knee.  Next, there is evidence of an in-service injury.  In this regard, the Board notes that the Veteran's service treatment records reveal that the Veteran was seen for a left knee injury in September 1968 and for a "jump injury" in February 1970.  According to the Veteran's DD 214 Form, he received a parachute badge.  Therefore, the Board finds that the Veteran has submitted competent and credible evidence of an in-service injury.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current knee disability is not related to his in-service injury.

VA treatment records indicate that the Veteran underwent an MRI in January 2010 to rule out a meniscal or ligament injury.  The MRI results revealed a medial facet chondromalacia, but no meniscal or ligamentous injury.  Previous medical evidence reflects that the Veteran's x-rays were negative for degenerative joint disease.  

The Veteran was afforded a VA examination in June 2010 where the examiner opined that the Veteran's current disability is less likely than not related to his in-service injury.  The examiner noted the Veteran's in-service injury, but noted that it was not a chronic injury.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the examiner's opinion to be of significant probative value.

The Board notes the Veteran's position that his left knee disability is related to his in-service parachute jumps.  The Veteran is competent to report his symptoms.  However, the evidence does not indicate that the Veteran is competent to diagnosis his symptoms or provide a nexus opinion.  Further, the Veteran stated that there is no medical documentation of his complaints or treatment for his injury over the years because he has been self treating his injury with elastic braces, liniment and over the counter medications.  See Veteran's Statement, February 2014.  Moreover, at the June 2010 VA examination, the Veteran reported that his knee problems started only ten years prior - in 2000.  Such report weights against finding that a current left knee disability manifested in service.  

In sum, while the record shows that the Veteran had a knee complaint in service, and has had knee complaints years post service, the preponderance of the evidence is against a finding that a current left knee disability is related to an injury in service.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a left knee disorder must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder, including tendinitis, is denied. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


